 

Green Brick Partners, Inc. 8-K [grbk-8k_083116a.htm]

Exhibit 10.2

EXECUTION VERSION

 





FIRST AMENDMENT dated as of August 31, 2016 (this “Agreement”) among GREEN BRICK
PARTNERS, INC. (the “Borrower”), FLAGSTAR BANK, FSB (the “Incremental Revolving
Lender”), the LENDERS party hereto and CITIBANK, N.A., in its capacity as
Administrative Agent (the “Administrative Agent”) to the CREDIT Agreement dated
as of December 15, 2015, (as in effect prior to the effectiveness of this
Agreement, the “Credit Agreement”), among the Borrower, the Lenders from time to
time party thereto and the Administrative Agent.

WHEREAS the Lenders have agreed to extend credit to the Borrower under the
Credit Agreement on the terms and subject to the conditions set forth therein;
capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement;

WHEREAS the Borrower has requested that, pursuant to Section 2.21 of the Credit
Agreement, the Incremental Revolving Lender provide additional Revolving Credit
Commitments on the Incremental Effective Date (as defined in Section 4 below),
and the Incremental Revolving Lender has agreed to provide additional Revolving
Credit Commitments to the Borrower (such commitments, the “Incremental Revolving
Commitments”), subject to the terms and conditions set forth herein and in the
Credit Agreement; and

WHEREAS the Borrower and the Lenders party hereto (including the Incremental
Revolving Lender) desire that certain provisions of the Credit Agreement be
amended as provided herein (as so amended, the “Amended Credit Agreement”).

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Incremental Revolving Commitments. (a) As of the Incremental
Effective Date, the Incremental Revolving Lender shall have Incremental
Revolving Commitments in an aggregate principal amount of $20,000,000.

(b) The Incremental Revolving Commitments and the Revolving Credit Advances made
thereunder shall have the terms applicable to the Revolving Credit Commitments
in effect prior to the Incremental Effective Date and the Revolving Credit
Advances and other extensions of credit made thereunder. On the Incremental
Effective Date, the Incremental Revolving Lender shall become a Lender under the
Credit Agreement having the Revolving Credit Commitments set forth opposite its
name on Schedule I attached hereto and shall be bound by the obligations in the
Amended Credit Agreement as a Lender and entitled to the benefits of the Amended
Credit Agreement, effective as of the Incremental Effective Date.

(c) On the Incremental Effective Date, the Incremental Revolving Lender shall
fund its pro rata share (calculated after giving effect to the Incremental
Revolving Commitments) of the Revolving Credit Advances that are outstanding
immediately prior to the Incremental Effective Date.

1  

 



(d) The Administrative Agent hereby consents to this Agreement and confirms that
the Incremental Revolving Lender is acceptable to it.

(e) The Incremental Revolving Lender, by delivering its signature page to this
Agreement, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Loan Document and each other document required to be delivered
to, or be approved by or satisfactory to, the Administrative Agent or any Class
of Lenders on or prior to the Incremental Effective Date (it being understood
and agreed that by delivering its signature page to this Agreement, the
Incremental Revolving Lender need not execute a separate New Lender Supplement).

SECTION 2. Amendment. Effective as of the Incremental Effective Date, the Credit
Agreement is hereby amended as follows:

(a) The first sentence of Section 2.21 up to, but excluding, the first “provided
that” shall be restated as follows:

“The Borrower may, at its option, at any time or from time to time prior to the
Termination Date, increase the Revolving Credit Commitments by up to $50,000,000
to an aggregate principal amount not to exceed $110,000,000 by requesting the
existing Lenders or new lenders to commit to any such increase;”

(b) Schedule I to the Credit Agreement shall be replaced with Schedule I
attached hereto, which reflects the Revolving Credit Commitments of all Lenders
after giving effect to the Incremental Revolving Commitments.

SECTION 3. Representations and Warranties. To induce the other parties hereto to
enter into this Agreement, the Borrower hereby represents and warrants to the
Administrative Agent and the Lenders (including the Incremental Revolving
Lender) that:

(a) This Agreement has been duly executed and delivered by the Borrower and
constitutes its legal, valid and binding obligation, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

(b) On the Incremental Effective Date, and after giving effect to this
Agreement, the representations and warranties of the Borrower set forth in
Section 3.01 of the Credit Agreement are true and correct in all material
respects (other than any representation or warranty qualified by materiality or
Material Adverse Effect, which shall be true and correct in all respects), on
and as of as though made on and as of the Incremental Effective Date.

2  

 

(c) On and as of the Incremental Effective Date, no event has occurred and is
continuing that constitutes a Default or Event of Default.

(d) After giving effect to the establishment on the Incremental Effective Date
of the Incremental Revolving Commitments, (i) the Borrower will be in compliance
with the covenants set forth in Section 6.01(a), (b) and (c) of the Credit
Agreement and (ii) the compliance certificate dated as of August 12, 2016
previously delivered to the Administrative Agent by the Borrower remains true
and accurate on and as of the Incremental Effective Date.

SECTION 4. Conditions to Effectiveness. This Agreement and the Incremental
Revolving Commitments shall become effective on the date and at the time (the
“Incremental Effective Date”) on which each of the following conditions is first
satisfied:

(a) The Administrative Agent shall have executed this Agreement and shall have
received from the Borrower, the Incremental Revolving Lender and the Lenders
under the Credit Agreement (i) a counterpart of this Agreement signed on behalf
of such party or (ii) evidence satisfactory to the Administrative Agent (which
may include a facsimile transmission or other electronic transmission of a
signed counterpart of this Agreement) that such party has signed a counterpart
of this Agreement.

(b) The conditions set forth in Section 2.21 of the Credit Agreement shall be
satisfied on and as of the Incremental Effective Date, and the Administrative
Agent shall have received a certificate, dated the Incremental Effective Date
and signed by a Financial Officer, confirming compliance with (i) such
conditions and (ii) the representations and warranties contained in Section 3
above.

(c) The Administrative Agent shall have received a favorable opinion (addressed
to the Administrative Agent and the Lenders (including the Incremental Revolving
Lender)) and dated the Incremental Effective Date) of (i) Musgrove Law Firm,
P.C., counsel for the Loan Parties and (ii) Morris, Manning & Martin, LLP,
Georgia local counsel for the Loan Parties, in form and substance reasonably
satisfactory to the Administrative Agent.

(d) The Administrative Agent shall have received certified copies of resolutions
of the Board of Directors (or its equivalent) of each Loan Party approving this
Agreement and the Incremental Revolving Commitments, articles of incorporation
and by-laws (or equivalent) of each Loan Party and certificates of incumbency
and good standing (or such other documents and certificates as the
Administrative Agent or its counsel may reasonably request in lieu thereof), all
in form and substance reasonably satisfactory to the Administrative Agent.

(e) The Administrative Agent shall have received from the Borrower, in
accordance with the provisions of Section 2.21 of the Credit Agreement, an
activation notice in respect of the Incremental Revolving Commitments.

3  

 

(f) The Lenders (including the Incremental Revolving Lender) shall have
received, to the extent requested, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

(g) The Administrative Agent shall have received, in immediately available
funds, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower under the Credit Agreement or under Section 5
hereof.

The Administrative Agent shall notify the Borrower and the Lenders of the
Incremental Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Incremental Revolving
Lender to provide Incremental Revolving Commitments hereunder shall not become
effective unless each of the foregoing conditions shall have been satisfied (or
waived) at or prior to 5:00 p.m., New York City time, on August 31, 2016 (and,
in the event such conditions shall not have been so satisfied or waived, the
Incremental Revolving Commitments shall terminate at such time).

SECTION 5. Expenses. The Borrower agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Agreement and
the transactions contemplated hereby, including the reasonable fees, charges and
disbursements of Cravath, Swaine & Moore LLP.

SECTION 6. Effect of this Agreement. (a) Except as expressly set forth herein,
this Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Administrative
Agent or the Lenders under the Credit Agreement, the Amended Credit Agreement
and the other Loan Documents, and shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement, the Amended Credit Agreement or any of the
other Loan Documents, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. Nothing herein shall be deemed to
entitle the Borrower to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or the Amended Credit Agreement in
similar or different circumstances. This Agreement shall constitute a “Loan
Document” for all purposes of the Credit Agreement, the Amended Credit Agreement
and the other Loan Documents.

SECTION 7. Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 8. Counterparts. This Agreement may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

4  

 

Delivery of an executed signature page hereof by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

SECTION 9. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

 

[Remainder of page intentionally left blank]

 

 

5  

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

  green brick partners, inc.        By     /s/ James R. Brickman     Name: James
R. Brickman     Title:  Chief Executive Officer

 

 

[Signature Page to First Amendment]

 

 

 

 

  CITIBANK, N.A.,
as Administrative Agent and a Lender  

 

By

    /s/ Michael Vondriska     Name: Michael Vondriska     Title:  Vice President

 

 

[Signature Page to First Amendment]

 

 

 

  FLAGSTAR BANK, FSB, as the Incremental Revolving Lender  

 

By

    /s/ Jerry C. Schillaci     Name: Jerry C. Schillaci     Title: Vice
President

 

 

[Signature Page to First Amendment]

 

 

 

  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender  

 

By

    /s/ Vipul Dhadda     Name: Vipul Dhadda     Title: Authorized Signatory  

 

By

    /s/ Max Wallins     Name: Max Wallins     Title: Authorized Signatory

 

 

[Signature Page to First Amendment]

 

 

REAFFIRMATION

 

August 31, 2016

 

Each of the undersigned Loan Parties (which, for the avoidance of doubt,
collectively constitute the Loan Parties to the Credit Agreement as of the date
hereof) hereby consents to this Agreement and the transactions contemplated
thereby. Each of the undersigned Loan Parties further (a) affirms and confirms
its respective guarantees, pledges, grants of security interests and other
obligations under the Amended Credit Agreement and each of the other Loan
Documents to which it is a party, in respect of, and to secure, the Obligations
and (b) agrees that, notwithstanding the effectiveness of this Agreement and the
transactions contemplated thereby, the Loan Documents to which it is a party,
and such guarantees, pledges, grants of security interests and other obligations
thereunder, shall continue to be in full force and effect in accordance with the
terms thereof.

 

[Signature page follows]

 

 

 

  green brick partners, inc.        By     /s/ James R. Brickman     Name: James
R. Brickman     Title:  Chief Executive Officer

 

 

 

BIOFUEL ENERGY, LLC

CB JENI BERKSHIRE PLACE LLC

CB JENI HOMES DFW LLC

JBGL ATLANTA DEVELOPMENT, LLC

JBGL BUILDER FINANCE LLC

JBGL CHATEAU, LLC

JBGL EXCHANGE LLC

JBGL HAWTHORNE, LLC

JBGL KITTYHAWK, LLC

JBGL MUSTANG LLC

JBGL OWNERSHIP LLC

JOHNS CREEK 206, LLC

THE PROVIDENCE GROUP OF GEORGIA, L.L.C.

THE PROVIDENCE GROUP OF GEORGIA CUSTOM HOMES, L.L.C.

CB JENI – BRICK ROW TOWNHOMES, LLC

CB JENI MUSTANG PARK LLC

NORMANDY HOMES LAKESIDE, LLC

NORMANDY HOMES CYPRESS MEADOWS, LLC

TPG Homes, l.l.c.

 

       By     /s/ James R. Brickman     Name: James R. Brickman    
Title:  Manager

 

[Signature Page to Reaffirmation Agreement]

 

 

 

Revolving Credit
Commitments

Lenders Revolving Credit Commitments Citibank, N.A. $25,000,000 Flagstar Bank,
FSB $20,000,000 Credit Suisse AG, Cayman Islands Branch $15,000,000

 

Total

 

$60,000,000

 



 

